In this case we are presented with a petition to rehear in which we are asked to hold that:
"It is the burden of the plaintiff in this case, in order to make the circumstantial evidence on which he relies competent, to prove that the spark arresting equipment of the defendant's locomotives was similar or the same over the period of time involved, with reference to these other occasions, as was the equipment of the defendant's locomotives which passed shortly before said fire started."
This matter was carefully considered upon the hearing and we quoted with approval at length from the opinion of the Supreme Court in the case of Louisville  Nashville Railroad v. Fort,112 Tenn. 432, 433, 80 S.W. 429, and from the opinion of this Court in Tennessee Central Railway Co. v. McCowan, 28 Tenn. App. 225, *Page 126 
188 S.W.2d 931, in which the question of the burden of proof was fully discussed.
No new questions arising from the petition to rehear it is denied at the cost of petitioner.
Petition to rehear denied.
Felts and Hickerson, JJ., concur. *Page 127